 In the Matter of GENERAL LEATHER PRODUCTS,INC.andSUITCASE, BAG& PORTFOLIO MAKERS UNIONCase No. R-315.-Decided February 23, 1938Leather Products Industry-Investigation of Representatives:controversyconcerning representation of employees : prior election conducted by employer notdeterminative of issue of majority representation-UnitAppropriate for CollectiveBargaining:production and maintenanceemployees-Election OrderedMr. Charles G. Graham,for the Board.Mr. Simon M. Seley,of Newark, N. J., for the Company.Isserman ct Isserman,byMr. Morris Isserman,of Newark, N. J.,for the Union.Miss Fannie M. Boyls,of counsel to the Board.DECISIONANDCDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 27,1937, Suitcase, Bag & Portfolio Makers Union, hereincalled the Union, filed with the Regional Director for the SecondRegion (New York City) a petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesof General Leather Products, Inc., Newark, New Jersey, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, herein called the Act.On September 16,1937, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series1, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On September 17, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andupon the Union. Pursuant to the notice, a hearing was held on Sep-tember 24, 1937, at New York City, before H. R. Korey, the Trial Ex-aminer duly designated by the Board. The Board, the Company, and573 '574NATIONAL LABOR RELATIONS BOARDthe Union were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and to cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing the Trial Examinermade several rulings on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGeneral Leather Products,Inc., is a corporation organized in 1933under the laws of the State of New Jersey.It operates a plant atNewark, New Jersey,at which it tans leather and manufactures leatherbelts and hand luggage consisting of bags, suitcases,and portfolios.It normally employs about 75 production and maintenance,employees,not including supervisory employees.Raw materials used by the Company consist of sheepskin,cowhide,buffalo, and pigskin leather, locks, bolts,zippers, buckles,and miscel=laneous hardware,cloth linings, oils,and ext;mcts.About 50 per centof these raw materials are purchased outside the State of New Jersey.About 95 per cent of the finished products are sold outside the Stateof New Jersey.The approximate annual cost of raw materials purchased by theCompany is$100,000.Its gross sales average about $200,000 annually.II.THE ORGANIZATION INVOLVEDSuitcase,Bag & Portfolio Makers Union is a labor organization,which has been in existence for approximately 27 years. It admits tomembership all production and maintenance employees of the Com-pany, excluding supervisory foremen, executives,and office workers.III.TIIE QUESTION CONCERNINGREPRESENTATIONShortly prior to June 6, 1937, the Union commenced organizing th'eemployees of the Company.On that date Morris Brotherson,presi-dent of the Company, caused an election to be held among the produc-tion and maintenance employees to determine whether they desiredto organize a union, to form a shop committee, or to bargain indi-vidually.Fifty-nine of the Company's 73 employees who wereeligible to vote participated in the balloting.Twenty-five votedto organize a union, nine to form a shop committee,and 15 for indi- DECISIONS AND ORDERS575victual bargaining; eight ballots were blank, and two were marked"undecided."Ten of the 25 employees who voted to organize a unionwrote "C. I. 0." on their ballots.The Union continued its organizational activities and on August27, 1937, claimed in its petition for' an investigation and certificationthat it represented a majority of the Company's employees.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening. and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Union claims in its petition for investigation and certificationthat all production and maintenance employees of the plant, exclud-ing supervisory foremen, executives, and office workers, constitute anappropriate unit.The Company contended at the hearing that em-ployees in its belt and tannery departments did not belong in thesame unit with its other employees because there existed separate beltand tannery unions to which such employees could have belonged.There is no evidence that the unions referred to by the Company havea single member in the plant or have even attempted to secure mem-berships therein.It appears that the Company did not attempt toseparate its employees into different units in conducting the ballotingwhich we have hereinbefore described in Section III.Furthermore,membership cards of the Union, which were introduced in evidence,reveal that each department of the Company's plant is representedby the Union. In accordance with our usual practice, in the absenceof any evidence tending toward a contrary result, we shall excludesupervisory and clerical employees from the production and mainte-nance unit.We find that the production and maintenance employees of theCompany, excluding supervisory foremen, executives, and office work-ers, constitute a unit appropriate for the purposes of collective bar-gaining and that said unit will insure to employees of the Companythe 'full benefit of'their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act. 576NATIONAL LABOR RELATIONS BOARDVI.THEDETERMINATIONOF REPRESENTATIVESThe Union claimed a membership of 45 out of the 70 to 75 em-ployees in the appropriate unit on August 27, 1937.The evidencesubmitted at the hearing, however, was insufficient to sustain a findingto this effect.We find that the question concerning representation, vhich has arisencan best be resolved by means of an election by secret ballot.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of General Leather Products, Inc,, Newark,New Jersey, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.The production and maintenance employees of the Company,excluding supervisory foremen, executives, and office workers, consti-tute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended,IT IS HEREBY DIRECTED that, as part of the investigation authorizedby the Board to ascertain representatives for collective bargainingWith General Leather Products, Inc., Newark, New Jersey, an electionby secret ballot shall be conducted within fifteen (15) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Second Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 9, of said Rules and Regulations-Series 1, as amended,among the production and maintenance employees of General LeatherProducts, Inc., who were on the Company's pay roll during thepay-roll period immediately preceding the date of this Direction,excluding supervisory foremen, executives, and office workers, andthose who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by Suitcase, Bag & Port-folioMakers Union for the purposes of collective bargaining.